McMILLIAN, Circuit Judge,
dissenting.
I dissent. Before discussing the three-part Establishment Clause test and applying its analysis to this case, I would note that this case involves a close question in one of the most sensitive areas of constitutional law, the relationship between religion and public education.1 The Supreme *1321Court’s Establishment Clause cases have developed “controlling constitutional standards [which] have become firmly rooted and the broad contours ... are now well defined,” Committee for Public Education & Religious Liberty v. Nyquist, 413 U.S. 756, 761, 93 S.Ct. 2955, 2959, 37 L.Ed.2d 948 (1973) (Nyquist), but those standards are not easily applied and the precedents do not squarely address this case. This is not a financial aid case; rather, this is a variation of the school prayer (Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962)) and Bible reading (School District v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) (Schempp)) cases. Preparing and presenting Christmas assemblies is not a religious activity in the obvious sense that reciting a nondenominational prayer or reading from the Bible are religious activities. Prayer is “a solemn avowal of divine faith and supplication for the blessings of the Almighty.” Engel v. Vitale, supra, 370 U.S. at 424, 82 S.Ct. at 1264. Similarly, reading from the Bible is a religious exercise.2 Schempp, supra, 374 U.S. at 224, 83 S.Ct. at 1572. When compared with school prayers or Bible reading, Christmas assemblies, and in particular the singing of Christmas carols, appear ambiguous in character. Nonetheless, I am of the opinion that the preparation and presentation of Christmas assemblies in the public schools violates the Establishment Clause.
“The problem, like many problems in constitutional law, is one of degree.” Zorach v. Clauson, 343 U.S. 306, 314, 72 S.Ct. 679, 684, 96 L.Ed. 954 (1952). I quite agree with the majority that singing Christmas carols in the public schools is not necessarily a violation of the Establishment Clause. At 1315— 1316. “[N]ot every involvement of religion in public life is unconstitutional . . . .” Schempp, supra, 374 U.S. at 232, 83 S.Ct. at 1576 (Brennan, J., concurring). As noted by the majority, the Christmas carol is a music form which is undoubtedly worthy of study. At 1316-1317 n.5. Nothing in my analysis should be taken to mean that the study of Christmas carols and other Christmas traditions, “when presented objectively as part of a secular program of education, may not be effected consistently with the First Amendment.” Schempp, supra, 374 U.S. at 225, 83 S.Ct. at 1573. “Music without sacred music, architecture minus the cathedral, or painting without the scriptural themes would be eccentric and incomplete, even from a secular point of view.” Illinois ex rel. McCollum v. Board of Education, 333 U.S. 203, 236, 68 S.Ct. 461, 477, 92 L.Ed. 649 (1948) (Jackson, J., concurring) (McCollum). Similarly, western European history would be incomplete without the Crusades, the Inquisition or the Reformation, as would early American history (and the history of the Establishment Clause itself, see Nyquist, supra, 413 U.S. at 770 n. 28, 93 S.Ct. at 2964) without the Puritans, the Quakers or the Transcendentalists. To return to the metaphor of music, nothing in my analysis would limit a music curriculum to fugues and minuets, see Lemon v. Kurtzman, 403 U.S. 602, 614, 91 S.Ct. 2105, 2112, 29 L.Ed.2d 745 (1971) (Lemon), and exclude oratorios.
I. The Three-part Test
The Establishment Clause provides that “Congress shall make no law respecting an establishment of religion . . . .” U.S. Const, amend I. Although phrased in absolute terms, the Establishment Clause has never been held to require “total separation” of church and state in an absolute sense. Lemon, supra, 403 U.S. at 614, 91 *1322S.Ct. at 2112; cf. McDaniel v. Paty, 435 U.S. 618, 98 S.Ct. 1322, 55 L.Ed.2d 593 (1978) (state statute barring the clergy from public office held unconstitutional). However, the Establishment Clause definitely has “a secular reach far more penetrating in the conduct of Government than merely to forbid an ‘established church.’ ” McCollum, supra, 333 U.S. at 213, 68 S.Ct. at 466 (Frankfurter, J., concurring).3 The line of separation is certainly neither straight nor easily determined. See Committee for Public Education & Religious Liberty v. Regan, - U.S.---, 100 S.Ct. 840, 851, 63 L.Ed.2d 94 (1980) (Blackmun, J., dissenting) (Regan) (“the wavering line” separating church and state). As described in Lemon, supra, 403 U.S. at 614, 91 S.Ct. at 2112, “the line, of separation, far from being a [high and impregnable] ‘wall,’ is a blurred, indistinct, and variable barrier depending on all the circumstances of a particular relationship.” Although in my view the line of separation has become unnecessarily blurred,
[t]he fact is that the line which separates the secular from the sectarian in American life is elusive. The difficulty of defining the boundary with precision inheres in a paradox central to our scheme of liberty. While our institutions reflect a firm conviction that we are a religious people, those institutions by solemn constitutional injunction may not officially involve religion in such a way as to prefer, discriminate against, or oppress, a particular sect or religion.
Schempp, supra, 374 U.S. at 231, 83 S.Ct. at 1576 (Brennan, J., concurring). Further, “[n]either [a state nor the federal government] can constitutionally pass laws or impose requirements which aid all religions as against non-believers, and neither can aid those religions based on a belief in the existence of God as against those religions founded on different beliefs.” Torcaso v. Watkins, 367 U.S. 488, 495, 81 S.Ct. 1680, 1683-1684, 6 L.Ed.2d 982 (1961) (citations and footnotes omitted). “By reason of the First Amendment government is commanded ‘to have no interest in theology or ritual,’ for on those matters ‘government must be neutral.’ ” Engel v. Vitale, supra, 370 U.S. at 443, 82 S.Ct. at 1273 (Douglas, J., concurring), citing McGowan v. Maryland, 366 U.S. 420, 453, 81 S.Ct. 1101, 1119, 6 L.Ed.2d 393 (1961) (Douglas, J., dissenting).
The focus of an Establishment Clause analysis is whether the challenged action involves “the three main concerns against which the Establishment Clause sought to protect: ‘sponsorship, financial support, and active involvement of the sovereign in religious activity.’ ” Tilton v. Richardson, 403 U.S. 672, 677, 91 S.Ct. 2091, 2095, 29 L.Ed.2d 790 (1971) citing Walz v. Tax Commissioner, 397 U.S. 664, 668, 90 S.Ct. 1409, 1411, 25 L.Ed.2d 697 (1970).
The mode of analysis for Establishment Clause questions is defined by the three-part test that has emerged from [the Supreme] Court’s decisions. In order to pass muster, a statute must have a secular legislative purpose, must have a principal or primary effect that neither advances nor inhibits religion, and must not foster an excessive government entanglement with religion.
Wolman v. Walter, 433 U.S. 229, 235-36, 97 S.Ct. 2593, 2599, 53 L.Ed.2d 714 (1977), citing Roemer v. Maryland Public Works Board, 426 U.S. 736, 748,96 S.Ct. 2337, 2345, 49 L.Ed.2d 179 (1976); Nyquist, supra, 413 U.S. at 772-73, 93 S.Ct. at 2965-2966; Lemon, supra, 403 U.S. at 612-13, 91 S.Ct. at 2111. The three-part test “has been clearly *1323stated, if not easily applied.” Meek v. Pit-tenger, 421 U.S. 349, 358, 95 S.Ct. 1753, 1759, 44 L.Ed.2d 217 (1975). In recent Supreme Court cases it has been applied to “those [cases] involving public aid in varying forms to sectarian educational institutions,” the second of the two general categories of religion and education cases raising Establishment Clause questions identified by Mr. Justice Powell in Nyquist, supra, 413 U.S. at 772, 93 S.Ct. at 2965 (footnote omitted). At issue here is the first category: “those [cases] dealing with religious activities within the public schools.” Id. (footnote omitted); cf. Lanner v. Wim-mer, 463 F.Supp. 867, 881 (D. Utah 1978) (accreditation of Bible history classes by public school held to violate Establishment Clause). The action challenged here is necessarily less substantive than the kind of action at issue in the financial aid cases, but the tests of secular legislative purpose, impermissible effect, and excessive entanglement are equally applicable. “[T]hese tests or criteria should be ‘viewed as guidelines’ within which to consider ‘the cumulative criteria developed over many years and applying to a wide range of governmental action challenged as violative of the Establishment Clause:’ ” Id. 413 U.S. at 773 n.31, 93 S.Ct. at 2965 n.31, citing Tilton v. Richardson, supra, 403 U.S. at 677-78, 91 S.Ct. at 2095-2096; see also Meek v. Pittenger, supra, 421 U.S. at 358-59, 95 S.Ct. at 1759-1760.
As noted by the majority, there was little evidence presented below about the actual implementation of the school district’s policy and rules for the observance of religious holidays. At 1313. At the center of the controversy in the present case is the Christmas assembly. At oral argument counsel for the school district and for appellants supplied a few additional details about the Christmas assemblies. The other holiday observances were not discussed. The contents of the Christmas holiday observances varies from teacher to teacher; the complexity of the material depends upon the grade level; the lower grades tend to have class parties while the upper grades tend to have school assemblies; the assemblies are typically concerts which feature traditional Christmas music and songs, including Christmas carols such as “Silent Night” and “O Come All Ye Faithful”; the assemblies are usually held during the evening at the particular school; assembly attendance is not compulsory and students could excuse themselves; assembly activity is not graded but assembly preparation is part of the general classroom work and may involve as much as two months of the school year (this time is, of course, not devoted entirely to assembly preparation). This kind of Christmas assembly is a traditional feature in many public schools and in many communities across the country. However, widespread observance or “mere longevity of custom does not in itself insulate a practice from constitutional scrutiny.” Fox v. City of Los Angeles, 22 Cal. App.3d 792, 587 P.2d 663, 671, 150 Cal.Rptr. 867, 875 (1978) (banc) (Bird, C. J., concurring) (cross displayed in city hall windows at Easter enjoined as violation of Establishment Clause in state constitution), citing 70 Cal.App.3d 885, 139 Cal.Rptr. 180,184 (App. 1977). “[Historical acceptance without more [does] not alone [suffice], as ‘no one acquires a vested or protected right in violation of the Constitution by long use.’ ” Nyquist, supra, 413 U.S. at 792, 93 S.Ct. at 2975, citing Walz v. Tax Commissioner, supra, 397 U.S. at 678, 90 S.Ct. at 1416.
II. The Secular Legislative Purpose Test
First, I am not totally persuaded that the policy and rules reflect a clearly secular legislative purpose. It cannot be overlooked that complaints about the religious content of several Christmas assemblies prompted the formation of the citizens’ advisory committee and the adoption of the policy and rules by the school board. Against this background I am inclined to view the school board’s rejection of the proposed “secular aspects only” amendment as indicative of a purpose to permit more than the study (including performance when appropriate) of religion, subjects with religious content or significance and religious traditions. Cf. Meltzer v. Board of *1324Education, 577 F.2d 311, 317 (5th Cir. 1978) (banc) (Brown, C. J., dissenting in part) (majority upheld guidelines for distribution of religious literature in public schools against Establishment Clause attack), cert. denied, 439 U.S. 1089, 99 S.Ct. 872, 59 L.Ed.2d 56 (1979). In addition, the rules refer exclusively to “religious holidays.” No doubt this singular orientation reflects the non-existence of agnostic or atheistic occasions. The rules do not address the observance of non-religious holidays, such as Veterans Day, Arbor Day, Memorial Day, Labor Day, the birthdays of various presidents or civic leaders (i. e. the controversy over whether Martin Luther King’s birthday should be a holiday). To the extent the policy and rules focus only on religious holidays, I would find the policy and rules unconstitutionally operate as a preference of religion.
Like the majority, I too accept “the thrust of these rules to be the advancement of the students’ knowledge of society’s cultural and religious heritage.” At 1314. The opening words of the policy statement takes the commendable position that “no religious belief or non-belief should be promoted by the school district or its employees, and none should be disparaged.” At 1319 (Appendix). I do not deny that knowledge of society’s cultural and religious heritage and the encouragement of tolerance (religious and other kinds) and mutual understanding are admirable secular goals. However, I find several problems in the relationship between the rules and these secular goals. First, I do not understand how the observance of religious holidays promotes these secular goals. Moreover, I do not understand how the observance of particular religious holidays (i. e. Christian and Jewish holidays; but see note 4 infra), but not others (/. e., Ramadan, North American Indian holidays, Hindu holidays) encourages student knowledge and appreciation of religious and cultural diversity. For example, the observance of the holidays of religions less familiar to most American public school children than either Christian or Jewish holidays would seem more likely to increase student knowledge and promote religious tolerance.
Second, even assuming the observance of religious holidays does advance these secular goals, those secular goals can be achieved in public education without the “observance” of religious holidays. As Mr. Justice Brennan observed in Schempp,
Torcaso and the Sunday Law Cases forbid the use of religious means to achieve secular ends where nonreligious means will suffice. . . . While I do not question the judgment of experienced educators that the challenged practices [Bible reading] may well achieve valuable secular ends [fostering harmony and tolerance among the pupils, enhancing the authority of the teacher, and inspiring better discipline], it seems to me that the State acts unconstitutionally if it either sets about to attain even indirectly religious ends by religious means, or if it uses religious means to serve secular ends where secular means would suffice.
374 U.S. at 281, 83 S.Ct. at 1603. Here the school district seeks to accomplish secular goals by religious means, the observance of religious holidays. Surely the school district can advance student knowledge and tolerance of religious diversity as effectively by non religious means, that is, through the study of comparative religions or as part of the history or social studies curriculum. In any case, the observance of religious holidays as a means of accomplishing the secular goals of knowledge and tolerance clearly discriminates against non-belief.
Third, even if the secular goals of student knowledge and religious tolerance are promoted by religious means and nonreligious means are inadequate, why should the rules limit such observance only to those holidays which have “a religious and a secular basis”? Why require these holidays to have a secular basis at all? Ostensibly it is the religious basis of these particular holidays (and the different religions thus represented) which is critical to the promotion of student knowledge and tolerance of religious diversity. In this context, a particular holiday’s secular basis is irrelevant. *1325Nonetheless, the inclusion of a secular basis requirement does balance and diffuse the religious basis requirement and thereby appears, at first glance, to shield the rules from constitutional attack.
Finally, the rules state that several holidays have “a religious and a secular basis” but fail to explain what is meant by those terms. The rules identify such holidays as Christmas, Easter, Passover, Chanukah, Valentine’s Day, St. Patrick’s Day, Thanksgiving, and Halloween. On the one hand, I find it very difficult to articulate exactly what is meant by “secular basis” and to discern the secular basis of some of the holidays (i. e. Easter). Secular basis presumably refers to something other than religiously neutral symbols (i. e. snowmen and jingle bells instead of Nativity scenes and the Star of Bethlehem), association with majoritarian (Christian) cultural traditions, commercialization, or observance contemporaneous with Christian religious holidays.4
On the other hand, I find it equally difficult to ascertain what is meant by “religious basis,” particularly as applied to holidays like Valentine’s Day. Valentine’s Day does have a certain degree of secular (and commercial) significance as an occasion for the exchange of expressions of love and affection. However, the religious origin of Valentine’s Day can only be characterized as remote (it is the name day of a Roman Christian martyr of the second century AD) and its contemporary religious significance minimal. The same observation is more or less true of St. Patrick’s Day and Halloween, particularly insofar as those holidays are “celebrated” today. Furthermore, the “religious basis” of the holidays listed in the rules varies rather markedly, for example, from Valentine’s Day to Easter. In fact, Thanksgiving arguably seems to me the one holiday listed in the rules which has both a discernible secular and religious basis; Thanksgiving commemorates an event of some significance (perhaps apocryphal) in early American colonial history and is a national holiday set aside for giving thanks to God. Thanksgiving is a federal legal public holiday. See 5 U.S.C. § 6103(a).
Christmas is especially difficult. Despite its many and diverse secular manifestations, Christmas remains an event of immense and undiminished significance to Christians: the celebration of the birth of Christ. Cf. McGowan v. Maryland, supra, 366 U.S. at 431-53, 81 S.Ct. at 1108-1119 (Sunday closing laws upheld as establishing uniform day-of-rest and recreation with only remote or incidental religious benefit). Unlike Thanksgiving, Christmas has no inherent secular basis as the anniversary of an American historical event. Christmas has nonetheless acquired an undeniable secular importance and general acceptance as a holiday season over the years. As noted in Allen v. Morton, 161 U.S.App.D.C. 239, 495 F.2d 65 (1973), which involved an Establishment Clause challenge to the annual “Christmas Pageant of Peace” celebrated on federal parkland adjacent to the White House that included the display of a life-size Nativity scene or “creche,” Christmas holiday observances are often associated with the laudable secular theme of expressing a national desire for “Peace on Earth, Goodwill Toward Men.” Id. at 69. Christmas is also a federal legal public holiday, 5 U.S.C. § 6103(a), and is observed directly and indirectly in many government activities: for example, the President lights a national Christmas tree, the post office issues commemorative stamps for the Christmas season which feature artwork with Christian themes, local governments display Christmas trees and Christmas decorations on public buildings, city streets and city squares.
Nonetheless, what is constitutionally unobjectionable for adults or in a non-public school context, but see Fox v. City of Los Angeles, supra, 587 P.2d at 666, 150 Cal. *1326Rptr. at 870, may be prohibited for public school children. See, e. g., Tilton v. Richardson, supra, 403 U.S. at 685, 91 S.Ct. at 2099 (Burger, C. J.) (distinction between elementary and secondary education and university education); Schempp, supra, 374 U.S. at 294-300, 83 S.Ct. at 1612 (Brennan, J., concurring) (“Of special significance to this distinction is the fact that we are here usually dealing with adults, not with impressionable children as in the public schools.”). To the extent the school district seeks to justify the observance of the Christmas holiday as an occasion to advance the students’ knowledge of cultural and religious knowledge, diversity, and tolerance or to promote peace among mankind,5 these objectives could be accomplished by the observance of a more neutral “holiday,” for example United Nations Day. “Such substitutes would, I think, be unsatisfactory or inadequate only to the extent that the present activities do in fact serve religious goals.” Schempp, supra, 374 U.S. at 281, 83 S.Ct. at 1602-1603 (Brennan, J., concurring).
Even assuming the school board acted with a secular legislative purpose, “the propriety of a legislature’s purposes may not immunize from further scrutiny a law which either has a primary effect that advances religion, or which fosters excessive entanglements between Church and State.” Nyquist, supra, 413 U.S. at 774, 93 S.Ct. at 2966.
III. The Primary Effect Test
Second, do the rules, particularly to the extent they permit the preparation and presentation of Christmas assemblies, have a principal or primary effect which either advances or inhibits religion? Unlike the majority, I think they do. Christmas assemblies have a substantial impact, both in favor of one religion and against other religions and nonbelief, on the school district employees, the students, the parents and relatives of the students and the community-
When a [school district] so openly promotes the religious meaning of one religion’s holidays, the benefit reaped by that religion and the disadvantage suffered by other religions is obvious. Those persons who do not share those holidays are relegated to the status of outsiders by their own government; those persons who do observe those holidays can take pleasure in seeing . . . their belief given official sanction and special status.
Fox v. City of Los Angeles, supra, 587 P.2d at 670, 150 Cal.Rptr. at 874 (Bird, C. J., concurring). By sponsoring Christmas assemblies which feature programs of traditional Christmas music, including Christmas carols, only during the Christmas season, the school district has in effect endorsed the beliefs of one religion. The school district has placed “the power, prestige and financial support of government” behind the Christmas holiday. See Engel v. Vitale, supra, 370 U.S. at 430-31, 82 S.Ct. at 1267. The school district devotes considerable faculty time to the preparation and presentation of these assemblies; students expend considerable classroom time to the same end.
“The unconstitutionality of this practice crystallizes when we consider what is being *1327displayed where and when." Fox v. City of Los Angeles, supra, 587 P.2d at 670, 150 Cal.Rptr. at 874 (Bird, C. J., concurring) (emphasis in original). Viewed in context, I do not think Christmas assemblies can accurately be described as merely arts festivals or choral concerts. These assemblies contain material that is unmistakably Christmas-oriented and are held only during the Christmas season, not in October or April. The programs of Christmas assemblies may include songs, poems or dramatic presentations, all of which may have artistic merit, but the subject and particularly the timing of these assemblies are no less revealing than the term “Christmas assembly.” In contrast, Christmas carols presented as a music form could be performed at any time during the school year, not just at Christmas. Even though generally performed during the evening (when the school buildings are not being used educationally), assembly preparations are conducted in public school buildings, during the school day, by public school teachers.
It is not enough that the challenged action has a principal or primary effect that neither advances nor inhibits religion. Compare Lemon, supra, 403 U.S. at 612, 91 S.Ct. at 2111, with Nyquist, supra, 413 U.S. at 783-84 & n.39, 93 S.Ct. at 2971. The majority identifies the principal effect of the rules to be education about the customs and cultural heritage of the United States and other countries. Even accepting this characterization (I would emphasize instead the musical or dramatic impact of the Christmas assemblies) of the principal secular effect, this principal secular effect is not separable from the religious effect. Moreover, the religious effect is not “remote, indirect or incidental” to the secular effect. See generally L. Tribe, American Constitutional Law 840 (1978). In Nyquist, the Supreme Court cautioned against using the principal or primary effect test to make “metaphysical” distinctions between primary and secondary effects. 413 U.S. at 783-84 n.39, 93 S.Ct. at 2970-2971. The Supreme Court stated that “[o]ur cases simply do not support the notion that a law found to have a ‘primary’ effect to promote some legitimate end under the State’s police power is immune from further examination to ascertain whether it also has the direct and immediate effect of advancing religion.” Id. In other words, the primary effect test forbids any government action that has a substantial religious impact. See Meltzer v. Board of Education, supra, 577 F.2d at 318 (Brown, C. J., dissenting in part) (outlines a non-discriminatory impact principle), citing Gillette v. United States, 401 U.S. 437, 450, 91 S.Ct. 828, 836, 28 L.Ed.2d 168 (1971); Allen v. Morton, supra, 495 F.2d at 87 (Leventhal, J., concurring); Fox v. City of Los Angeles, supra, 587 P.2d at 673 & n.11, 150 Cal.Rptr. at 877 (Bird, C. J., concurring). As discussed above, I would find that Christmas assemblies do have a substantial religious (or non-secular) effect, an effect which cannot be “offset” by a primary secular effect under the formulation of the primary effect test set forth in Nyquist. I do not dispute that Christmas assemblies have secular effects (cultural education, promotion of religious diversity, musical and dramatic value); however, “[sjuch secular objectives, no matter how desirable and irrespective of whether judges might possess sufficiently sensitive calipers to ascertain whether the secular effects outweigh the sectarian benefits, cannot serve today any more than they could 200 years ago to justify such a direct and substantial advancement of religion.” 413 U.S. at 785 n.39, 93 S.Ct. at 2971.
IV. The Excessive Entanglement Test
Third, I think the rules necessarily foster an excessive entanglement of the school district with religion. As noted by the majority, the rules call upon the school district to determine whether a given activity is religious. At 1318.
The [school board] may also find itself effectively defining religion or censoring the content of religious materials. . . . [T]he secular public school system could become the focal point for the competition of all religious beliefs [and nonbe-lief]. The courts and other state officials would be under a continuing duty to *1328make certain that one faith was not in effect being endorsed and promoted by [the observance of religious holidays]. Indeed, it is ironic that the more fairly and objectively the guidelines are enforced, the more the school board will become immersed in serious religious judgments.
Meltzer v. Board of Education, supra, 577 F.2d at 319 (Brown, C. J., dissenting. in part). “A comprehensive, discriminating, and continuing state surveillance will inevitably be required to ensure that [the rules] are obeyed and the First Amendment otherwise respected.” Lemon, supra, 403 U.S. at 619, 91 S.Ct. at 2114. Of course, it is precisely this type of “excessive and enduring entanglement between state and church,” id., which is proscribed by the Establishment Clause.
[T]he Establishment Clause embodied the Framers’ conclusion that government and religion have discrete interests which are mutually best served when each avoids too close a proximity to the other. It is not only the nonbeliever who fears the injection of sectarian doctrines and controversies into the civil polity, but in as high degree it is the devout believer who fears the secularization of a creed which becomes too deeply involved with and dependent upon the government. It has rightly been said of the history of the Establishment Clause that “our tradition of civil liberty rests not only on the secularism of a Thomas Jefferson but also on the fervent sectarianism ... of a Roger Williams.”
Schempp, supra, 374 U.S. at 259-60, 83 S.Ct. at 1591 (Brennan, J., concurring) (footnotes omitted), citing P. Freund, The Supreme Court of the United States 84 (1964).
In addition to administrative entanglement, the rules also enmesh the school district in another type of entanglement first articulated in Lemon, supra, 403 U.S. at 623, 91 S.Ct. at 2116, that is, “the potential for political divisiveness related to religious belief and practice.” See also Meek v. Pit-tenger, supra, 421 U.S. at 372, 95 S.Ct. at 1766; Nyquist, supra, 413 U.S. at 797-98, 93 S.Ct. at 2978; see generally L. Tribe, American Constitutional Law 866 (1978). As in the case of financial aid to parochial schools, proponents in favor of religious holiday observances, opponents against religious holiday observances and advocates for specific religious (or non-religious) holidays will engage in considerable political activity either to elect school board members whose views are compatible with their own views or to influence the school board.
It would be unrealistic to ignore the fact that many people confronted with issues of this kind will find their votes aligned with their faith.
Ordinarily political debate and division, however vigorous or even partisan, are normal and healthy manifestations of our democratic system of government, but political division along religious lines was one of the principal evils against which the First Amendment was intended to protect. The potential divisiveness of such conflict is a threat to the normal political process.
Lemon, supra, 403 U.S. at 622, 91 S.Ct. at 2116 (citations omitted).
V. The Free Exercise Challenge
Appellants also argue that the rules on the observance of religious holidays violate the Free Exercise Clause. In view of my Establishment Clause analysis, I do not reach this issue. However, I do not agree with the majority that the availability of excusal from participation in activities authorized under the rules refutes the Free Exercise challenge. At 1318-1319.
[T]he excusal procedure itself necessarily operates in such a way as to infringe the rights of free exercise of those children who wish to be excused. [The Supreme Court] held in Barnette and Torcaso, respectively, that a State may require neither public school students nor candidates for an office of public trust to profess beliefs offensive to religious principles. By the same token the State could not constitutionally require a student to profess publicly his disbelief as the prerequisite to the exercise of his constitutional right of abstention. . . . [B]y requir*1329ing what is tantamount in the eyes of teachers and schoolmates to a profession of disbelief, or at least of nonconformity, the procedure may well deter those children who do not wish to participate for any reason based upon the dictates of conscience from exercising an indisputably constitutional right to be excused. Thus the exeusal provision in its operation subjects them to a cruel dilemma. In consequence, even devout children may well avoid claiming their right and simply continue to participate in exercises distasteful to them because of an understandable reluctance to be stigmatized as atheists or nonconformists simply on the basis of their request.
Schempp, supra, 374 U.S. at 288-90, 83 S.Ct. at 1606-1607 (Brennan, J., concurring) (citations and footnotes omitted).
VI. Conclusion
Of course, “every vestige, however slight, of cooperation or accommodation between religion and government” is not unconstitutional.6 Id. at 294, 83 S.Ct. at 1609; cf. Sherbert v. Verner, 374 U.S. 398, 83 S.Ct. 1790, 10 L.Ed.2d 965 (1963) (free exercise clause required accommodation of state unemployment compensation benefits program for member of Seventh Day Adventist Church); Zorach v. Clauson, supra, 343 U.S. at 312, 72 S.Ct. at 683 (released time for religious instruction off school premises). There is nothing unconstitutional about the use of religious subjects or materials in public schools as long as it is presented as part of a secular program of education. However, to the extent the policy and rules adopted by the Sioux Falls School District authorizes the observance of religious holidays, particularly Christmas assemblies, in a manner other than as part of a secular program of education, I would hold the policy and rules violate the Establishment Clause.
The above analysis may be regarded by some as hypersensitive or even antireli-gious. It is not. Judicial scrutiny of the relationship between religion and government must be particularly scrupulous in the context of the public school.
The secular public school did not imply indifference to the basic role of religion in the life of the people, nor rejection of religious education as a means of fostering it. The claims of religion were not minimized by refusing to make the public schools agencies for their assertion. The nonsectarian or secular public school was the means of reconciling freedom in general with religious freedom. The sharp confinement of the public schools to secular education was a recognition of the need of a democratic society to educate its children, insofar as the State undertook to do so, in an atmosphere free from pressures in a realm in which pressures are most resisted and where conflicts are most easily and most bitterly engendered. Designed to serve as perhaps the most powerful agency for promoting cohesion among a heterogeneous democratic people, the public school must keep scrupulously free from entanglement in the strife of sects. The preservation of the community from divisive conflicts, of Government from irreconcilable pressures by religious groups, of religion from censorship and coercion however subtly exercised, requires strict confinement of the State to instruction other than religious, leaving to the individual’s church and home, indoctrination in the faith of his choice.
*1330McCollum, supra, 333 U.S. at 216-17, 68 S.Ct. at 468 (Frankfurter, J., concurring).
It is implicit in the history and character of American public education that the public schools serve a uniquely public function: the training of American citizens in an atmosphere free of parochial, divisive, or separatist influences of any sort — an atmosphere in which children may assimilate a heritage common to all American groups and religions. This is a heritage neither theistic nor atheistic, but simply civic and patriotic.
Schemmp, supra, 374 U.S. at 241-42, 83 S.Ct. at 1582 (Brennan, J., concurring) (citations omitted) (emphasis in original) (speaking in terms of division along religious lines).
I would reverse the judgment of the district court.

. The Court’s historic duty to expound the meaning of the constitution has encountered few issues more intricate or more demanding than that of the relationship between religion and the public schools. Since undoubtedly we are “a religious people whose- institutions presuppose a Supreme Being,” Zorach v. Clauson, 343 U.S. 306, 313, 72 S.Ct. 679, 684, 96 L.Ed. 954, deep feelings are aroused when aspects of that relationship are claimed to violate the injunction of the First Amendment that government may make “no law respecting an establishment of religion, or prohibiting the free exercise thereof . . .” Americans regard the public schools as a most vital civic institution for the preservation of a democratic system of government. It is therefore understandable that the consti*1321tutional prohibitions encounter their severest test when they are sought to be applied in the school classroom.
School District v. Schempp, 374 U.S. 203, 230, 83 S.Ct. 1560, 1576, 10 L.Ed.2d 844 (1963) (Brennan, J., concurring) (Schempp).


. Surely the place of the Bible as an instrument of religion cannot be gainsaid, and the State’s recognition of the pervading religious character of the ceremony is evident from the rule’s specific permission of the alternative use of the Catholic Douay version as well as the recent amendment permitting nonattendance at the exercises. None of these factors is consistent with the contention that the Bible is here used either as an instrument for nonreligious moral inspiration or as a reference for the teaching of secular subjects.
Schempp, supra, 374 U.S. at 224, 83 S.Ct. at 1572.


. Its authors did not simply prohibit the establishment of a state church or a state religion, an area history shows they regarded as very important and fraught with great dangers. Instead they commanded that there should be “no law respecting an establishment of religion.” A law may be one “respecting” the forbidden objective while falling short of its total realization. A law “respecting” the proscribed result, that is, the establishment of religion, is not always easily identifiable as one violative of the Clause. A given law might not establish a state religion but nevertheless be one “respecting” that end in the sense of being a step that could lead to such establishment and hence offend the First Amendment.
Lemon, supra, 403 U.S. at 612, 91 S.Ct. at 2111 (emphasis in original).


. For example, Passover is often paired with Easter as is Chanukah with Christmas; however, Chanukah is not a major Jewish holiday and the rules, to the extent they suggest Chanukah has a religious significance to Jews comparable to that of Christmas to Christians, distort Judaism. Brief of American Jewish Congress as amicus curiae at 2 n.2. The rules do not include Rosh Hashanah or Yom Kippur.


. Likewise, in Schempp the school authorities argued that Bible-reading and other religious recitations in public schools served, primarily, secular purposes, including “the promotion of moral values, the contradiction to the materialistic trends of our times, the perpetuation of our institutions and the teaching of literature.” 374 U.S. at 223; [83 S.Ct. at 1572], ...
It may assist in providing a historical perspective to recall that the argument here is not a new one. The Preamble to Patrick Henry’s Bill Establishing a Provision for Teachers of the Christian Religion, which would have required Virginians to pay taxes to support religious teachers and which became the focal point of Madison’s Memorial and Remonstrance . . ., contained the following listing of secular purposes: “The general diffusion of Christian knowledge hath a natural tendency to correct the morals of men, restrain their vices, and preserve the peace of society . . .”
Nyquist, supra, 413 U.S. at 784-85 n.39, 93 S.Ct. at 2971 n.39 citing Everson v. Board of Education, 330 U.S. 1, 72-74, 67 S.Ct. 504, 538-539, 91 L.Ed. 711 (1947) (Appendix to dissent of Rutledge, J., reprinting the Bill in full).


. For example, chaplains are provided in the armed forces and in prisons; public meetings (see Bogen v. Doty, 598 F.2d 1110 (8th Cir. 1979)) and legislative sessions are frequently opened by prayers; legislatures are served by chaplains; judicial sessions are opened with references to God; the currency of the Unites States carries the motto “In God We Trust;” businesses are closed by Sunday closing laws. See Schempp, supra, 374 U.S. at 296-304, 83 S.Ct. at 1610-1614 (Brennan, J., concurring); Engel v. Vitale, supra, 370 U.S. at 435 n.21, 82 S.Ct. at 1269; but cf. id. at 437-41 & nn.1-6, 82 S.Ct. at 1270-1272 (Douglas, J., concurring) (“Our. system at the federal and state levels is presently honeycombed with [government financing of religious exercise].”).